DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
After further search and thorough examination of the current application in view of the applicant’s arguments, claims 12-15, 17, and 19-24 are found to be in condition for allowance.
The following is an examiner’s statement of reasons for allowance: The applicant teaches a portable data carrier which includes a first electrical oscillating circuit which comprises a first antenna coil and a first electrical load, at least a second electrical oscillating circuit which comprises a second antenna coil and a second electrical load, wherein the first antenna coil and the second antenna coil are geometrically arranged to each other such that the first antenna coil and the second antenna coil mutually overlap and such that a mutual inductance between the first antenna coil and the second antenna coil is canceled, and wherein a first coil axis of the first antenna coil is arranged at an angle of 90 degrees to a second coil axis of the second antenna coil,  or wherein the first electrical load is a first chip, the second electrical load is a second light-emitting diode, or wherein the a distance between the first antenna coil and the second antenna coil consists of the dada carrier body. These limitations were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876